Citation Nr: 0941910	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-06 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a right hip 
disability, claimed as a leg disability.

4.  Entitlement to service connection for a knee disability.

5.  Entitlement to service connection for flat feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to March 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  Jurisdiction of the Veteran's claims file was 
later transferred to the Louisville, Kentucky RO.

A review of the file indicates that the Veteran is claiming 
service connection for cardiomyopathy with atrial 
fibrillation as secondary to hypertension.  Accordingly, this 
claim is REFERRED to the RO for appropriate action.  

The issues of entitlement to service connection for a right 
hip disability, claimed as a leg disability, and flat feet 
being remanded are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran incurred hypertension in service.

2.  It has not been shown by competent and probative evidence 
that the Veteran incurred low back disability in service or 
within the first post-service year.

3.   It has not been shown by competent and probative 
evidence that the Veteran incurred a knee disability in 
service.

CONCLUSIONS OF LAW

1.  Service connection for hypertension is established.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2009).

2.  Service connection for a low back disability is not 
established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2009).

3.  Service connection for a knee disability is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the Veteran's claim for service connection of 
hypertension, considering the favorable outcome detailed 
below, VA's fulfillment of its duties under the Veterans 
Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126, need not be addressed at this 
time.  

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in November 2004.  Complete notice regarding 
downstream elements was provided in a March 2006 letter and 
the claims were readjudicated in a January 2007 statement of 
the case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained the Veteran's service treatment records and 
assisted the Veteran in obtaining evidence.  The Veteran has 
been provided a VA examination in furtherance of 
substantiating his claim for service connection of a low back 
disability.  No examination is necessary with respect to the 
claim for service connection of a knee disability because 
there is no current diagnosis thereof.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

To otherwise establish service connection, there must be 
evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
Veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).

Service connection for hypertension or arthritis may be 
granted if the disability becomes manifest to a compensable 
degree within one year following separation from active 
military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Hypertension

A review of the Veteran's service treatment records documents 
blood pressure readings of 150/110, 164/98 and 124/94 in 
June, September and December 1975, respectively.  

In April 1978, the Veteran was evaluated for his blood 
pressure after a routine blood pressure check showed high 
measurements.  Particularly, readings of 132/90 and 150/100 
were noted.  Subsequent evaluation showed readings of 152/94, 
148/96 and 142/92.  An assessment of borderline hypertension 
was made.  After this assessment, blood pressure readings 
were obtained on 9 subsequent days, and measured 136/94, 
128/84, 130/90, 130/100, 132/92, 134/84, 134/84, 126/90 and 
130/96.  

No evidence in the claims file shows any blood pressure 
readings or a diagnosis of hypertension within the first 
post-service year.  In this regard, private treatment records 
show diagnosis of hypertension initially uncontrolled, but 
later controlled.  

In December 2004 the Veteran was provided a VA examination to 
address his claim.  The report associated with this 
examination documents that the Veteran was first put on blood 
pressure medication five years after his discharge.  Blood 
pressure readings of 130/80, 130/82 and 132/82 were obtained.  
The examiner noted that the claims file had been reviewed and 
that the Veteran had some elevated blood pressures in 
service, but no diagnosis of hypertension.  The examiner 
concluded that it was not likely that the Veteran's 
fluctuating blood pressures in service were caused by 
hypertension.  

Of record is a May 2005 opinion from Dr. King, the Veteran's 
private physician.  In this opinion Dr. King relates that it 
was more likely than not that cardiomyopathy with atrial 
fibrillation was due to "the service connected condition" 
of "untreated hypertension."  The physician noted that the 
Veteran had a long standing history of hypertension diagnosed 
in the 1960s in service, but not treated.  

Affording the Veteran the benefit of the doubt, entitlement 
to service connection for hypertension is established.  VA 
regulations provide that the term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101, Note (1).  6 of 9 blood pressure 
readings taken over a period of several days in April 1978 
meet or exceed diastolic blood pressure of 90mm. or greater; 
thus, it appears to the Board that the regulatory standard 
has been met, especially in light of the benefit-of-the-doubt 
rule.  The Board notes the apparently conflicting medical 
opinions.  For these reasons the evidence is at least in 
equipoise and the claim is granted. 

Low Back Disability

The Veteran's service treatment records document one 
complaint of back pain.  See service treatment record dated 
in December 1958.  Although the Veteran declined a separation 
examination, numerous periodic and reenlistment examinations 
dated subsequent to this document that the Veteran denied 
recurrent back pain.  These examination reports also document 
a normal spine.  

Of record is a private radiographic examination report dated 
in September 1999.  This reported notes an impression of 
thoracic degeneration of T8, T9 and T10 with resultant 
vertebral fusion at T8-T9 and lumbar disc wedging at L2-L3 
and L3-L4. 

In the present case, the Veteran was provided a VA 
examination of the spine in December 2004.  This examination 
resulted in a negative etiological opinion.  The examiner 
stated that the claims file was reviewed in reaching this 
opinion and noted that there were no records in the claims 
file and service treatment records regarding any chronic back 
disability.  X-rays revealed mild degenerative changes.  

The Veteran obtained and submitted a private medical opinion 
from a chiropractor dated in May 2005.  This opinion finds 
that the Veteran's spinal degeneration and fusion of T8, T9 
and T10 are more likely than not related to service.  The 
chiropractor relied upon radiographs and the Veteran's 
provided history of "tossing telephone poles" while in 
basic training in 1958.  

Entitlement to service connection for a low back disability 
is not established.  The Board notes the single complaint of 
back pain in service, but finds that this was an acute injury 
with no sequalae as the service treatment records following 
this complaint contain no other complaints or diagnosis 
regarding the low back.  The earliest clinical evidence 
regarding degenerative changes of the low back appears in 
1999, some 20 years after his discharge; thus, service 
connection on a presumptive basis is not warranted.  
Moreover, a prolonged period without medical complaint can be 
considered, along with other factors concerning a veteran's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  The Board notes the conflicting opinions of the 
VA examiner and the Veteran's chiropractor, but finds that 
the VA examiner's opinion carries more weight as it was based 
upon a review of the claims file and the Veteran's contention 
that he incurred a low back disability when tossing telephone 
poles in service is unsubstantiated.  No such complaint or 
history is noted in the service treatment records.  The Board 
may appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Moreover, the Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value.  See, e.g., Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  For 
these reasons the preponderance of the evidence is against 
the claim and it must be denied.

Knee Disability

The Veteran's service treatment records document a single 
complaint pertaining to the right knee in May 1961.  At this 
time the Veteran related that he felt that this pain was due 
to an injury to his right hip.  No diagnosis was made at this 
time. 

Following this complaint, the earliest mention of a right 
knee complaint appears in a September 1998 private treatment 
note.  At this time, the Veteran complained of pain in the 
right knee that spontaneously developed about two weeks prior 
to seeking treatment.  Examination showed no deformity, 
effusion or laxity.  Lachman's sign was negative and X-rays 
were within normal limits.  Knee pain of probable muscular 
origin was assessed and medication was prescribed.  

Based on the above evidence, the Board finds no support for a 
grant of service connection for a knee disability.  Despite 
the complaints of knee pain outlined above, there is no 
objectively demonstrated pathology from which to establish 
the existence of a current disability.  Indeed, pain alone, 
without a diagnosed or identifiable underlying condition does 
not constitute a disability for which service connection may 
be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  
The Board notes that, in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the claims 
must be denied.




ORDER

Entitlement to service connection for hypertension is 
granted.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a knee disability is 
denied.


REMAND

The Board notes that in the April 2005 rating decision the RO 
addressed a claim for service connection of a hip disability, 
in addition to a leg disability.  The RO essentially made no 
distinction between these claims and addressed the hip in the 
denial of service connection for a leg disability.  
Accordingly, the Board will also address the hip.  

The Veteran's entrance examination, dated in July 1958, 
documents that the Veteran entered with an old healed 
fracture of the right femur with stable metallic fixation and 
scar on the right thigh and 3 degrees bilateral asymptomatic 
pes planus.  This examination documents that the Veteran 
broke his hip at age 16 and was subsequently operated on for 
this condition.  The Veteran reported no trouble with the hip 
since then.  Subsequent service treatment records document 
complaints of hip and foot pain and that the Veteran was put 
on profile for both conditions.  

The fact that the Veteran's right hip disability and pes 
planus were apparently asymptomatic at entrance and that he 
later was placed on profile for these pre-existing 
disabilities, suggests that the may have been chronically 
aggravated during service.  38 C.F.R. § 3.306 (2009).  The 
low threshold of a suggestion of a nexus between these 
disorders and service has been met; thus, the Board finds 
that the Veteran should be afforded a VA examination to 
address his claims. 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
nature and etiology of any disabilities of 
the feet and right hip.  All indicated 
tests and studies should be conducted.  
The claims file should be available for 
review by the examiner.  The examiner 
should obtain a complete, pertinent 
history from the Veteran and review the 
claims file in conjunction with the 
examination, giving particular attention 
to his lay assertions and the pertinent 
medical evidence.  The examiner should 
note that the claims file has been 
reviewed.

Based on a review of the record and 
examination of the Veteran, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (a 50 percent 
or better probability) that the pre-
existing pes planus and right hip 
disability were aggravated beyond natural 
progression during service.

If it is determined that any requested 
opinion cannot be provided without resort 
to mere speculation, the examiner should 
so state and explain why an opinion cannot 
be provided without resort to speculation.

The examiner is informed that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a certain 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
such a conclusion as it is to find against 
it.

2.  After the development requested above 
has been completed to the extent possible, 
review the record and readjudicate the 
Veteran's claims.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


